Exhibit 10.4

FIRST AMENDMENT TO EMPLOYMENT AND SERVICES AGREEMENT

THIS FIRST AMENDMENT TO EMPLOYMENT AND SERVICES AGREEMENT (the “Amendment”) is
made by and among Navistar International Corporation, a Delaware corporation,
its principal operating subsidiary, Navistar, Inc., a Delaware corporation and
Lewis B. Campbell (“Executive”) (collectively, the “Parties”). This Amendment is
effective as of October 5, 2012.

RECITALS

WHEREAS, the Parties entered into an Employment and Services Agreement on
August 26, 2012 (the “Agreement”); and

WHEREAS, the Parties now wish to amend the Agreement as set forth below;

NOW, THEREFORE, in consideration of the foregoing, and for other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the undersigned, intending to be legally bound hereby, agree as
follows:

1. Section 3 of the Agreement is hereby amended to add the following new
subsection (e) at the end thereof:

(e) Signing and Retention Bonuses. The Company shall pay to Executive:
(a) $250,000, with such amount to be paid as soon as practicable following the
effective date of the First Amendment to this Agreement (the “Amendment Date”);
and (b) $250,000, with such amount to paid on the first anniversary of the
Amendment Date; provided, however, that each such payment shall be made only if
Executive is employed by, and/or in service to, the Company on the date of such
payment; and provided further, however, that if while Executive is Interim CEO
or Executive Chairman, Executive’s employment and service with the Company is
terminated (i) by the Company without Cause, or (ii) by Executive due to
Constructive Termination, then such amount shall be paid in a lump sum as soon
as practicable following the date of such termination.

2. Except as modified by this Amendment, the Agreement shall remain in full
force and effect.



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, each of the Parties has executed this Agreement, in the case
of Navistar International Corporation and Navistar, Inc. by a duly authorized
officer, on the day and year written below.

 

NAVISTAR INTERNATIONAL CORPORATION    /s/ Curt A. Kramer    Date: 10/5/2012 By:
Curt A. Kramer, Corporate Secretary    NAVISTAR, INC.    /s/ Curt A. Kramer   
Date: 10/5/2012 By: Curt A. Kramer, Corporate Secretary    EXECUTIVE:    /s/
Lewis B. Campbell    Date: 10/5/2012 Lewis B. Campbell   